              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LANCASTER COUNTY                                  CIVIL ACTION
INVESTORS COMPANY, et al,
        Plaintiffs,
      v.                                          N0.18-1609

COMMUNITY HEALTH
SYSTEMS, INC., et al,
         Defendants.

                               MEMORANDUM

I.    INTRODUCTION

      Before the Court is Plaintiffs' Motion for Remand and Attorney Fees (ECF

Nos. 11 & 14), Defendants' Response in Opposition to Plaintiffs' Motion for

Remand (ECF No. 20), Community Health Systems, Inc. 's Brief in Opposition to

Plaintiffs' Motion for Remand (ECF No. 21), and Plaintiffs' Reply (ECF No. 22).

II.   BACKGROUND

The Complaint
      On March 27, 2018, Plaintiffs 1 filed a Complaint in the Court of Common

Pleas of Lancaster County, Pennsylvania (the "Complaint"). ECF No. 1, Ex. A.

The Complaint alleges various purportedly derivative claims against Defendants

pursuant to Section 8882(a)(l) of the Pennsylvania Uniform Limited Liability




1
 All Plaintiffs are citizens of the Commonwealth of Pennsylvania. ECF No. 1, Ex.
A. at ~3; ECF No. 14 at pg. 3.
                                        1
Company Act of2016 (the "LLC Act"), 15 Pa. C.S.§ 8882(a)(a), on behalf of

Nominal Defendant Rose City 2 • Id. Nominal Defendant Rose City is a limited

liability company registered in the Commonwealth of Pennsylvania doing business

as Lancaster Medical Center. Id. at ~2. Plaintiffs are a group of physicians who

are members of Rose City and own approximately 9.25% of Rose City stock. Id.

at ~3. From March 2009 to June 2017, Rose City operated as a for-profit acute

care hospital doing business as Lancaster Regional Medical Center. Id.

Substantially all of Rose City's assets were sold to PinnacleHealth System, a

Pennsylvania non-profit corporation, on or about June 30, 2017. Id. Since

approximately June 30, 2017, Rose City has been in the process of winding up its

affairs. Id.

       Plaintiffs allege that Community Health Systems, Inc. ("CHS") 3 and two of

its subsidiaries, CHSPSC, LLC ("CHSPSC")4 and Central States HMA Holdings,

LLC ("Central States Holdings") 5 (together, "Defendants"), breached various

statutory duties owed to Rose City. Plaintiffs' claims relate to three factual



2
  Rose City is a Pennsylvania-based limited liability corporation.
3
  CHS is a publicly traded Delaware corporation with its principal place of
business at 4000 Meridian Boulevard, Franklin, Tennessee 37067.
4
  CHSPSC is a Delaware limited liability corporation with its principal place of
business at 4000 Meridian Boulevard, Franklin, Tennessee 37067.
5
  Central States Holdings is a Delaware limited liability corporation with its
principal place of business at 4000 Meridian Boulevard, Franklin, Tennessee
37067.
                                          2
situations: (1) the sale of Rose City to PinnacleHealth Systems; (2) Defendant

CHSPSC's failure to account for $17 million of company profits; and (3) a federal

qui tam lawsuit filed against Rose City and others. Specifically, the Complaint

asserts five counts: (Count I) Breach of Duties of Loyalty and Care against CHS

and Central States Holdings; (Count II) Breach of Duty of Good Faith and Fair

Dealing against CHS, Central States Holdings, and CHSPSC; (Count III)

Accounting against CHS and CHSPSC; (Count IV) Breach of Operating

Agreement and Duty of Loyalty against CHS and CHSPSC; and (Count V) Breach

of Duty for Qui Tam against CHS and CHSPSC. Plaintiffs seek the following

relief on each count:

   •   Count I: " ... Plaintiffs demands (sic) judgment in favor [ofJ Plaintiffs on

       behalf of Nominal Defendant, Rose City against Defendants CHS and

       CHSPSC and to make Nominal Defendant Rose City whole." ECF No. 1,

       Ex. A at ,-r 85.

   •   Count II: " ... Plaintiffs demands (sic)judgment in favor ofNominal

       Defendant Rose City against Defendants CHS, CHSPSC, and Central States

       Holdings, and to make Nominal Defendant Rose city whole." Id. at 93.

   •   Count III: " ... by reason of the Defendants' failure to account to Plaintiffs,

       and in the alternative to the relief requested in Counts I-II, Plaintiffs pray

       upon this Honorable Court to exercise its equitable powers and enter an


                                            3
       order upon the Defendants to account fully to Plaintiffs in order that

       Plaintiffs, on behalf of Nominal Defendant Rose City, may have judgment

       against the Defendant for the amount shown to be due to Nominal Defendant

       Rose City by such accounts." Id. at i197.

    • Count IV: " ... Plaintiffs demands (sic)judgment in favor of Nominal

       Defendant Rose City against Defendants CHS and CHSPSC and to make

       Nominal Defendant Rose City whole." Id. at ,-i 103.

    • Count V: " ... Plaintiffs request that this Honorable Court exercise its

       equitable powers and issue an order requiring Defendant CHSPSC to retain

       independent counsel to represent the interests of Nominal Defendant Rose

       City in the civil action filed in the United States District Court of the District

       of Columbia under the name In Re: Health Management Associates, Inc. Qui

       Tam Litigation, civil action number 1:14-mc-00339-RBW."6 Id. at ,-i 109.

Subsequent Filings
       On April 11, 2018, Plaintiffs filed a Petition for Preliminary Injunction in

the Court of Common Pleas of Lancaster County against Defendants ancillary to

the Complaint. ECF No. 1, Ex. B. Also on April 11, 2018, Plaintiffs filed an


6
  According to Plaintiffs, the United States Department of Justice announced on
September 25, 2018, "that a settlement has been reached between itself and
subsidiaries of Defendant CHS in In Re: Health Management Associates, Inc. Qui
Tam Litigation" effectively "releas[ing] all Defendants from liability for conduct
referenced in Plaintiffs' Complaint." ECF No. 24 at ,-r,-i 13 & 14.
                                            4
Application for Judicial Supervision of Winding-Up Process (the "Application")

against Rose City and CHSPSC pursuant to Section 8872(e) of the LLC Act, Pa.

C.S. § 8872(e). ECF No. 1, Ex. C. The Application is a separate civil action that

is related to, but procedurally distinct from, the Complaint.

Notice of Removal

       On April 17, 2018, Defendants Central States Holdings, CHSPSC, and

Nominal Defendant Rose City (together, "Removing Defendants") filed a Notice

of Removal alleging diversity jurisdiction pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446, removing all three pleadings to this Court. ECF No. 1. Defendant CHS

subsequently filed its concurrence in Removing Defendants' Notice of Removal.

ECFNo. 7.

       For the reasons discussed below, Plaintiffs' Motion to Remand will be

granted in part, and this action will be remanded to state court.

III.   Legal Standard

       Under 28 U.S.C. § 1441(a), a civil action filed in a state court may be

properly removed if the federal court would have had original jurisdiction over the

action. District courts "have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between ... citizens of different States .... " 28 U.S.C. §

1332(a)(l). Courts have interpreted Section 1132(a) as requiring "complete


                                           5
diversity between parties, that is, every plaintiff must be of diverse state citizenship

from every defendant." In re Briscoe, 448 F.3d 201, 215 (3d Cir. 2006). The

removal statute is strictly construed, and all doubts are to be resolved in favor of

remand. Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 346 (3d Cir. 2013).

IV.   Discussion

      Plaintiffs argue that this matter should be remanded to the Court of Common

Pleas of Lancaster County because subject matter jurisdiction is lacking in light of

the fact that all of the Plaintiffs and Nominal Defendant Rose City are citizens of

Pennsylvania. ECF No. 14 at pg. 8.

The Complaint

      Plaintiffs contend that Rose City was correctly named as a nominal

defendant in this matter because the Complaint was appropriately filed as a

derivative action pursuant to Section 8882 of the LLC Act. Id. The LLC Act

provides statutory duties of loyalty, care, and good faith and fair dealing upon

members and managers of limited liability companies. 15 Pa. C.S. §§8849.1 &

8849.2. The LLC Act permits parties to enforce these duties and members'

contractual rights through either a direct or derivative lawsuit. Id. ·at §§ 8881 &

8882. Pursuant to Section 888l(b) of the LLC Act, members may maintain a

direct action only if they "plead and prove an actual or threatened injury that is not

solely the result of an injury suffered or threatened to be suffered by the limited


                                           6
liability company." Id. at § 8881 (b ). If a member asserts an injury that cannot be

separated from the harm suffered by the limited liability company as a whole, the

suit must then instead be filed derivatively pursuant to Section 8882 of the LLC

Act. Id. at § 8882. A committee comment to Section 8881 is instructive:

       Although in ordinary contractual situations it is axiomatic that each
       party to a contract has standing to sue for breach of that contract, within
       a limited liability company different circumstances typically exist. A
       member does not have a direct claim against a manager or another
       member merely because the manager or other member has breached the
       operating agreement. Likewise a member's violation of this chapter
       does not automatically create a direct claim for every other member.
       To have standing in his, her, or its own right, a member plaintiff must
       be able to show a harm that occurs independently of the harm caused
       or threatened to be caused to the company.

15 Pa. C.S. § 8881 cmt. The parties agree that "[w]hether a cause of action is

individual or derivative must be determined from the nature of the wrong alleged

and the relief, if any, that could result if the plaintiff were to prevail." Hill v. Ofalt,

85 A.3d 540, 549 (Pa. Super. 2014).

       Accordingly, under the facts alleged, Plaintiffs have not established standing

for a direct suit under Section 8881 (b) of the LLC Act. Counts I and II of the

Complaint allege that Rose City was harmed by Defendants' decisions as they

relate to the sale of Rose City's assets and seek an order making Rose City whole.

ECF No. 1, Ex. A    at~~   72-93. Count III seeks an equitable accounting so that

Plaintiffs may determine on behalf of Rose City the precise amount of harm caused

to Rose City by Defendants' decisions. Id.       at~~   94-97. None of these counts

                                             7
allege harm inflicted upon Plaintiffs separate and apart from the harms inflicted

upon Rose City. Id.   at~~     72-97.

       Count IV alleges that from 2013 until 2017 CHSPSC failed to account for

approximately $1 7 million in profits withheld from Rose City members. Id. at ~

99. The injury alleged is a failure to account for funds, not a failure to distribute

profits to Plaintiffs. Accordingly, Plaintiffs seek remedy for Rose City, not for

Plaintiffs individually. Id.   at~   103. And finally, Count V alleges that CHSPSC

breached the duty of good faith and fair dealing by failing to represent the interest

of Rose City in settlement negotiations with the United States related to the qui

tam litigation. Id. at ~~ 104-109. Plaintiffs allege that instead of appointing a

representative to represent Rose City's interests in that matter, Defendant CHSPSC

delegated that duty to Defendant CHS, which Plaintiffs allege has adverse interests

to Rose City. Again, the very nature of this claim does not even suggest Plaintiffs

suffered an injury separate and apart from an alleged injury to Rose City.

      None of the harms alleged occurred independently of the harm caused to

Rose City. Plaintiffs concede that they were individually harmed by the

Defendants giving rise to this matter, but their injuries are not independent of the

injury allegedly suffered by Rose City. But, as is true in any derivative suit, the

damages sought by Plaintiffs, should they be awarded, will not go directly to

Plaintiffs. Instead, the damages are to be collected by Rose City and then any such


                                             8
indirect benefits will be dispersed among all of the members of Rose City, not just

among those who brought this suit.

      Thus, it is of no moment that Rose City has sold a substantial portion, if not

all, of its assets. Rose City is still an operating limited liability company and thus,

Plaintiffs' claims can only be brought as a derivative action that names Rose City

as a defendant. Plaintiffs' suit is both in name and nature a derivate suit, which

necessarily requires the naming of Rose City as a defendant, and ultimately

destroys complete diversity and in tum, this Court's subject matter jurisdiction

over this matter.

Attorney Fees

      "An order remanding a removed case to state court 'may require payment of

just costs and any actual expenses, including attorney fees, incurred as a result of

the removal."' Martin v. Franklin Capital Corp., 546 U.S. 132, 134 (2005) (citing

28 U.S.C. § 1447(c). "Absent unusual circumstances, courts may award attorney's

fees under§ 1447(c) only where the removing party lacked an objectively

reasonable basis for seeking removal. Conversely, when an objectively reasonable

basis exists, fees should be denied." Id. (citations omitted). "In applying this rule,

district courts retain discretion to consider whether unusual circumstances warrant

a departure from the rule in a given case. For instance, a plaintiffs delay in




                                           9
seeking remand or failure to disclose facts necessary to determine jurisdiction may

affect the decision to award attorney's fees." Id.

      Plaintiffs claim Defendants lacked an objectively reasonable basis for

seeking removal. This Court disagrees. Upon consideration of the substantial

briefing submitted to the Court by both parties and oral argument held on this

matter, the Court finds that Defendants' basis for seeking removal of this matter

was not objectively unreasonable. Thus, Plaintiffs' request for attorney fees will

be denied.

V.    Conclusion

      For the foregoing reasons, Plaintiffs' Motion to Remand and for Attorney

Fees will be granted in part. An appropriate Order follows.




DATED:                                         BY THE COURT:




                                          10
